UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6832


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JACOB TREMAIN COVINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:07-cr-00191-WO-1)


Submitted:   June 29, 2012                 Decided:   July 10, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. McAfee, MCAFEE LAW, P.A., New Bern, North Carolina,
for Appellant.    Paul Alexander Weinman, OFFICE OF THE UNITED
STATES ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                The district court accepted Jacob Tremain Covington’s

plea       of   not       guilty       by   reason       of   insanity      to   the       charge   of

possession of a firearm after having been convicted of a crime

punishable         by      a   term     of    imprisonment          exceeding      one      year,   in

violation of 18 U.S.C. § 922(g)(1) (2006).                                After a hearing, the

district         court         concluded         that         Covington      had       failed       to

demonstrate that his release would not pose a substantial risk

of bodily injury or damage to property of another, and committed

Covington to the custody of the Attorney General.                                          Covington

appeals, and appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the district court erred in committing Covington.                                  Covington has

also       filed      a    pro     se       supplemental          brief    raising       additional

issues. *       Finding no error, we affirm.

                Appellate          courts       review        a    district      court’s       order

committing a defendant to the custody of the Attorney General

for clear error.                 See, e.g., United States v. Stewart, 452 F.3d

266, 273 (3d Cir. 2006).                      Under 18 U.S.C. § 4243(a)-(c) (2006),

upon       finding        that     a    defendant        is   not    guilty      of    a    criminal

offense by reason of insanity, a district court must commit the


       *
       We have considered the issues raised in Covington’s pro se
brief and conclude they lack merit.



                                                     2
defendant     to     a    suitable        facility,       order    that        a   psychiatric

evaluation of the defendant be completed and a report prepared,

and   conduct       a    hearing     within         forty-five         days       to   determine

whether the defendant should remain in custody.                               At the hearing,

a defendant charged with an offense involving bodily injury or

serious damage to the property of another must prove “by clear

and   convincing         evidence    that       his    release     would       not      create    a

substantial risk of bodily injury to another person or serious

damage   to    the       property    of     another       due     to    a     present      mental

disease or defect.”              18 U.S.C. § 4243(d) (2006).                   For any other

offense, the defendant must make this showing by a preponderance

of the evidence.          Id.

              Moreover, if after the hearing the court finds that

the defendant failed to meet his burden of proof, the court

“shall     commit        the     person    to       the   custody        of     the      Attorney

General.”       18       U.S.C.    § 4243(e)          (2006).      We       have       thoroughly

reviewed      the       record     and    conclude        that     the        district     court

complied    with        the    statutory     requirements         and       did    not    err    in

determining that Covington failed to carry his burden of proving

that he would not pose a substantial risk of injury or property

damage if released.

              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.         Accordingly, we affirm the judgment of the district

                                                3
court.     This court requires that counsel inform Covington, in

writing,   of    the   right     to   petition   the   Supreme    Court    of   the

United States for further review.            If Covington requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Covington.                     We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before    the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         4